Fourth Court of Appeals
                                           San Antonio, Texas
                                                  JUDGMENT
                                               No. 04-21-00287-CV

                                  IN THE INTEREST OF L.I.C.S., a Child

                       From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020PA01026
                              Honorable Susan D. Reed, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
terminating the parental rights of appellant, L.S. 2 Because appellant, L.S., is indigent, no costs of
this appeal are assessed.

         SIGNED March 16, 2022.


                                                             _____________________________
                                                             Luz Elena D. Chapa, Justice




1
  The Honorable David Canales is the presiding judge of the 73rd Judicial District Court. The Honorable Susan Reed,
sitting by assignment, signed the order of termination.
2
  To protect the identities of the minor child in this appeal, we refer to the parent and child by their initials. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).